Citation Nr: 1100928	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  07-15 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
left lower extremity peripheral neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent for 
right lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.  
 
These matters are before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

It appears from evidence and argument associated with the 
claims folders after the case was forwarded to the Board 
that the Veteran is seeking service connection for a 
shoulder disability as secondary to service-connected 
peripheral neuropathy, and an increased rating for his 
service-connected diabetes mellitus.  The record before 
the Board does not show that the RO has addressed these 
matters.  Therefore, they are referred to the originating 
agency for appropriate action.


REMAND

The Veteran was most recently afforded a VA examination to 
determine the current degree of severity of the peripheral 
neuropathy of his lower extremities in February 2007.  In an 
October 2010 statement submitted after the case was forwarded to 
the Board, the veteran asserted that the peripheral neuropathy of 
his lower extremities had worsened since his last examination.  
Therefore, the Board has determined that the Veteran should be 
afforded another VA examination to determine the current degree 
of severity of his lower extremity peripheral neuropathy.  

Additionally, it appears that the most recent VA treatment 
records associated with the claims file are dated in December 
2007.  Thus, while this case is in remand status, the originating 
agency should obtain any outstanding records pertaining to 
treatment of the disorders during the initial rating period.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO/AMC should undertake 
appropriate development to obtain a copy 
of any outstanding records pertaining to 
treatment of the Veteran's lower extremity 
peripheral neuropathy during the initial 
rating period, to include any pertinent VA 
medical records for the period since 
December 2007.

2.  Then, the RO/AMC should arrange for 
the Veteran to be scheduled for a VA 
examination to ascertain the current 
severity and manifestations of his 
service-connected peripheral neuropathy of 
the lower extremities.  The claims folder 
must be made available to and reviewed by 
the examiner, and any indicated studies 
should be performed.  The RO/AMC should 
ensure that the examiner provides all 
information required for rating purposes.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO/AMC should readjudicate 
the veteran's claims.  If the benefits 
sought on appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given the requisite opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


